COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00280-CV


S.W., as Next Friend of A.W.               §    From the 17th District Court

                                           §    of Tarrant County (017-261931-12)
v.
                                           §    June 12, 2014
Arlington Independent School
District and Lindsey Foster                §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant S.W. shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston